 

Exhibit 10.2

 

FUBOTV, INC.

 

2015 Equity Incentive Plan

 

Effective Date: June 30, 2015

 

Approved by the Board of Directors on June 30, 2015

 

Approved by the Stockholders on June 30, 2015

 

 

 

 

Table of Contents



 

  Page ARTICLE I INTRODUCTION 1 1.1 Establishment 1 1.2 Purpose 1 ARTICLE II
DEFINITIONS 1 2.1 Definitions 1 2.2 Gender and Number 5 ARTICLE III PLAN
ADMINISTRATION 5 3.1 General 5 3.2 Delegation by Committee 6 3.3 Contractual
Limitations 6 ARTICLE IV STOCK SUBJECT TO THE PLAN 6 4.1 Number of Shares 6 4.2
Other Shares of Stock 7 4.3 Adjustments for Stock Split, Stock Dividend, Etc 7
4.4 Other Distributions and Changes in the Stock 7 4.5 General Adjustment Rules
8 4.6 Determination by the Committee, Etc 8 ARTICLE V CORPORATE REORGANIZATION;
CHANGE IN CONTROL 8 5.1 Default Provisions 8 5.2 Assumption or Substitution of
Options 9 5.3 Provisions Applicable at the Discretion of the Committee 9 5.4
Company Actions 11 ARTICLE VI PARTICIPATION 11 ARTICLE VII OPTIONS 11 7.1 Grant
of Options 11 7.2 Stock Option Agreements 12 7.3 Restrictions on Incentive
Options 16 7.4 Transferability 16 7.5 Stockholder Privileges 16 ARTICLE VIII
RESTRICTED STOCK AWARDS 17 8.1 Grant of Restricted Stock Awards 17 8.2
Restrictions 17 8.3 Privileges of a Stockholder, Transferability 17 8.4
Enforcement of Restrictions 17 ARTICLE IX OTHER GRANTS 18 ARTICLE X RIGHTS OF
PARTICIPANTS 18 10.1 Employment or Service 18 10.2 Nontransferability of Awards
18 10.3 No Plan Funding 18 ARTICLE XI GENERAL RESTRICTIONS 19 11.1 Investment
Representations 19 11.2 Compliance with Securities Laws 19 11.3 Changes in
Accounting or Tax Rules 19 11.4 Stockholder Agreements 19 ARTICLE XII PLAN
AMENDMENT, MODIFICATION AND TERMINATION 19 ARTICLE XIII WITHHOLDING 20 13.1
Withholding Requirement 20 13.2 Withholding With Stock 20 ARTICLE XIV
REQUIREMENTS OF LAW 21 14.1 Requirements of Law 21 14.2 Federal Securities Law
Requirements 21 14.3 Section 409A 21 14.4 Governing Law 21 ARTICLE XV DURATION
OF THE PLAN 21

 

 -i- 

   

 

FUBOTV INC.

 

2015 EQUITY INCENTIVE PLAN

 

ARTICLE I

INTRODUCTION

 

1.1 Establishment. fuboTV Inc., a Delaware corporation (the “Company”), adopts
this 2015 Equity Incentive Plan (the “Plan”) effective as of the Effective Date.
The Plan is established for selected employees, consultants and advisors and
non-employee directors of the Company and its Affiliates. The Plan permits the
grant of incentive stock options within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended, non-qualified stock options,
restricted stock awards, and other stock grants to certain key employees of the
Company, to certain consultants to the Company, and certain non-employee
directors of the Company.

 

1.2 Purpose. The purpose of the Plan is to provide financial incentives for
selected employees, consultants and advisors, and non-employee directors of the
Company and its Affiliates, thereby promoting the long-term growth and financial
success of the Company by (a) attracting and retaining the most qualified
officers, directors, key employees, and other persons, (b) strengthening the
capability of the Company and its Affiliates to develop, maintain and direct a
competent management team, (c) providing an effective means for selected
employees, consultants and advisors and non-employee directors to acquire and
maintain a direct proprietary interest in the operations and future success of
the Company, (d) motivating employees to achieve long-range performance goals
and objectives, and (e) providing incentive compensation opportunities
competitive with those of other organizations.

 

ARTICLE II

DEFINITIONS

 

2.1 Definitions. The following terms shall have the meanings set forth below:

 

(a) “Affiliate” means, with respect to the Company, (i) any Subsidiary of the
Company, and (ii) any other corporation or entity that is affiliated with the
Company through stock ownership or otherwise and is designated as an “Affiliate”
by the Board, provided, however, that for purposes of Incentive Options granted
pursuant to the Plan, an “Affiliate” means any parent or subsidiary of the
Company as defined in Section 424 of the Code.

 

(b) “Award” means an Option, a Restricted Stock Award, grants of Stock pursuant
to Article IX or other issuances of Stock hereunder.

 

(c) “Award Agreement” means an Option Agreement, Restricted Stock Agreement or a
written agreement evidencing any other Award under this Plan.

 

(d) “Board” means the Board of Directors of the Company.

 

 

 

 

(e) “Change in Control” means the following:

 

(i) Merger; Reorganization. Any consolidation or merger of the Company with or
into any other corporation or other entity or person, or any other corporate
reorganization, in which the stockholders of the Company immediately prior to
such consolidation, merger or reorganization, own less than fifty percent (50%)
of the voting power of the surviving or successor entity immediately after such
consolidation, merger or reorganization, or any transaction or series of related
transactions to which the Company is a party in which in excess of fifty percent
(50%) of the Company’s voting power is transferred, excluding (A) any
consolidation or merger effected exclusively to change the domicile of the
Company and (B) any transaction or series of transactions principally for bona
fide equity financing purposes (including, but not limited to, the sale of
securities pursuant to an effective registration statement filed with the
Securities and Exchange Commission) in which cash is received by the Company or
any successor or indebtedness of the Company is cancelled or converted or a
combination thereof; or

 

(ii) Other Transactions. A sale, lease, exclusive license or other disposition
of all or substantially all of the assets of the Company.

 

(f) “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

 

(g) “Committee” means the Board, or if so delegated by the Board, a committee
consisting of not less than two members of the Board who are empowered hereunder
to take actions in the administration of the Plan. If applicable, the Committee
shall be so constituted at all times as to permit the Plan to comply with Rule
16b-3 or any successor rule promulgated under the Exchange Act. Except as
provided in Section 3.2, the Committee shall select Participants from Eligible
Employees, Eligible Consultants and Eligible Non-Employee Directors of the
Company and its Affiliates and shall determine the Awards to be made pursuant to
the Plan and the terms and conditions thereof.

 

(h) “Company” means fuboTV Inc., a Delaware corporation.

 

(i) “Disabled” or “Disability” means total and permanent disability as defined
in Section 22(e)(3) of the Code.

 

(j) “Domestic Relations Order” means any judgment, decree, or order (including
approval of a property settlement agreement) that is made pursuant to a state
domestic relations law and that relates to the provision of child support,
alimony payments, or marital property rights to a spouse, former spouse, child,
or other dependent of a Participant.

 

(k) “Effective Date” means the original effective date of the Plan as noted on
the cover page hereto.

 

(l) “Eligible Consultants” means those consultants and advisors to the Company
or an Affiliate who are determined, by the Committee, to be individuals (i)
whose services are important to the Company or an Affiliate and who are eligible
to receive Awards, other than Incentive Options, under the Plan, and (ii) who
meet the conditions for eligibility under Rule 701 promulgated under the
Securities Act or such other exemptions from registration under the Securities
Act as may be applicable.

 

-2-

 

 

(m) “Eligible Employees” means those employees (including, without limitation,
officers and directors who are also employees) of the Company or any Affiliate,
upon whose judgment, initiative and efforts the Company is, or will become,
largely dependent for the successful conduct of its business. For purposes of
the Plan, an employee is any individual who provides services to the Company or
any Affiliate as a common law employee and whose remuneration is subject to the
withholding of federal income tax pursuant to Section 3401 of the Code.

 

(n) “Eligible Non-Employee Director” means any person serving on the Board who
is not an employee of the Company or any Affiliate.

 

(o) “Exchange Act” means the Securities Exchange Act of 1934, as it may be
amended from time to time.

 

(p) “Fair Market Value” means, as of a given date, (i) the closing price of a
Share on the principal stock exchange on which the Stock is then trading, if any
(or as reported on any composite index that includes such principal exchange) on
such date, or if Shares were not traded on such date, then on the next preceding
date on which a trade occurred; or (ii) if the Stock is not traded on an
exchange but is quoted on NASDAQ or a successor quotation system, the mean
between the closing representative bid and asked prices for the Stock on such
date as reported by NASDAQ or such successor quotation system; or (iii) if the
Stock is not publicly traded on an exchange and not quoted on NASDAQ or a
successor quotation system, the Fair Market Value of a Share shall be determined
by the Committee acting in good faith in accordance with the requirements of
Code Section 409A.

 

(q) “Forfeiture Restrictions” shall have the meaning given to that term in
Section 8.2 hereof.

 

(r) “Incentive Option” means an Option designated as such and granted in
accordance with Section 422 of the Code.

 

(s) “Involuntary Termination” means, unless explicitly provided otherwise in an
Award Agreement, the termination of the Service of any individual which occurs
by reason of:

 

(i) such individual’s involuntary dismissal or discharge by the Company or the
Successor for reasons other than Misconduct, or

 

(ii) such individual’s voluntary resignation following (A) a change in his or
her position with the Company or the Successor that materially reduces his or
her duties and responsibilities or the level of management to which he or she
reports, (B) (1) a reduction of 10% or more of his or her base salary or (2) a
material reduction in his or her level of compensation (including base salary,
fringe benefits and target bonus under any corporate-performance based bonus or
incentive programs) or (C) a relocation of such individual’s place of employment
by more than fifty (50) miles, provided and only if such change, reduction or
relocation is effected without the individual’s consent.

 

-3-

 

 

(t) “Misconduct” means the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any material unauthorized use or disclosure by
such person of confidential information or trade secrets of the Company or the
Successor, or any other intentional misconduct by such person adversely
affecting the business or affairs of the Company (or the Successor) in a
material manner. The foregoing definition shall not in any way preclude or
restrict the right of the Company or any Affiliate (or its respective Successor)
to discharge or dismiss the Participant from the Service of the Company or any
Affiliate (or its respective Successor) for any other acts or omissions, but
such other acts or omissions shall not be deemed, for purposes of the Plan, to
constitute grounds for termination for Misconduct.

 

(u) “Non-Qualified Option” means any Option other than an Incentive Option.

 

(v) “Option” means a right to purchase Stock at a stated or formula price for a
specified period of time. Options granted under the Plan shall be either
Incentive Options or Non-Qualified Options.

 

(w) “Option Agreement” shall have the meaning given to that term in Section 7.2
hereof.

 

(x) “Option Holder” means a Participant who has been granted one or more Options
under the Plan.

 

(y) “Option Period” means the period of time, determined by the Committee,
during which an Option may be exercised by the Option Holder.

 

(z) “Option Price” shall have the meaning given to that term in Section 7.2(b)
hereof.

 

(aa) “Participant” means an Eligible Employee, Eligible Consultant, or Eligible
Non-Employee Director designated by the Committee from time to time during the
term of the Plan to receive one or more of the Awards available under the Plan.

 

(bb) “Repurchase Rights” shall have the meaning given to that term in Section
7.2(c) hereof.

 

(cc) “Restricted Stock Agreement” shall have the meaning given to that term in
Section 8.1 hereof.

 

(dd) “Restricted Stock Award” means an award of Stock granted to a Participant
pursuant to ARTICLE VIII that is subject to certain restrictions imposed by the
Committee in accordance with the provisions thereof.

 

(ee) “Section 16” shall have the meaning given to that term in Section 13.2(c)
hereof

 

(ff) “Securities Act” means the Securities Act of 1933, as it may be amended
from time to time.

 

-4-

 

 

(gg) “Service” means service to the Company or an Affiliate as an employee, a
non-employee director or a consultant or advisor, except to the extent otherwise
specifically provided in an Award Agreement. The Committee determines which
leaves of absence count toward Service, and when Service terminates for all
purposes under the Plan. Further, unless otherwise determined by the Committee,
a Participant’s Service shall not be deemed to have terminated merely because of
a change in capacity in which the Participant provides Service to the Company or
an Affiliate or a transfer between the Company and its Affiliates; provided
there is no interruption or other termination of Service.

 

(hh) “Share” means one whole share of Stock.

 

(ii) “Stock” means the common stock of the Company.

 

(jj) “Subsidiary” means any corporation more than 50% of the outstanding voting
securities of which are owned by the Company or any other Subsidiary, directly
or indirectly, or a partnership or limited liability company in which the
Company or any Subsidiary is a general partner or manager or holds interests
entitling it to receive more than 50% of the profits or losses of the
partnership or limited liability company.

 

(kk) “Successor” shall have the meaning given to that term in Section 5.1(a)
hereof.

 

(ll) “Tax Date” shall have the meaning given to that term in Section 13.2
hereof.

 

2.2 Gender and Number. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

 

ARTICLE III

PLAN ADMINISTRATION

 

3.1 General. The Plan shall be administered by the Committee. In accordance with
the provisions of the Plan, the Committee shall, in its sole discretion, select
the Participants from among the Eligible Employees, Eligible Consultants and
Eligible Non-Employee Directors, determine the Awards to be made pursuant to the
Plan, or shares of Stock to be issued thereunder and the time at which such
Awards are to be made, fix the Option Price, period and manner in which an
Option becomes exercisable, establish the duration and nature of Restricted
Stock Award restrictions, establish the terms and conditions applicable to, and
establish such other terms and requirements of the various compensation
incentives under the Plan as the Committee may deem necessary or desirable, and
consistent with the terms of the Plan. The Committee shall determine the form or
forms of the agreements with Participants that shall evidence the particular
provisions, terms, conditions, rights and duties of the Company and the
Participants with respect to Awards granted pursuant to the Plan, which
provisions need not be identical except as may be provided herein; provided,
however, that Eligible Consultants and Eligible Non-Employee Directors shall not
be eligible to receive Incentive Options. The Committee may from time to time
adopt such rules and regulations for carrying out the purposes of the Plan as it
may deem proper and in the best interests of the Company. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any agreement entered into hereunder in the manner and to the extent
it shall deem expedient and it shall be the sole and final judge of such
expediency. The Committee and each member thereof, and any person acting
pursuant to authority delegated by the Committee, shall be entitled, in good
faith, to rely or act upon any report or other information furnished by any
executive officer, other officer or employee of the Company or its Affiliates or
the Company’s auditors, consultants or any other agents assisting in the
administration of the Plan. Members of the Committee, any person acting pursuant
to authority delegated by the Committee, and any officer or employee of the
Company or its Affiliates acting at the direction or on behalf of the Committee
shall not be personally liable for any action or determination taken or made in
good faith with respect to the Plan, and shall, to the extent permitted by law,
be fully indemnified and protected by the Company with respect to any such
action or determination. The determinations, interpretations and other actions
of the Committee pursuant to the provisions of the Plan shall be binding and
conclusive for all purposes and on all persons.

 

-5-

 

 

3.2 Delegation by Committee. The Committee may, from time to time, delegate, to
specified officers of the Company, the power and authority to grant Awards under
the Plan to specified groups of Eligible Employees, Eligible Consultants and
Eligible Non-Employee Directors, subject to such restrictions and conditions as
the Committee, in its sole discretion, may impose. The delegation shall be as
broad or as narrow as the Committee shall determine. To the extent that the
Committee has delegated the authority to determine certain terms and conditions
of an Award, all references in the Plan to the Committee’s exercise of authority
in determining such terms and conditions shall be construed to include the
officer or officers to whom the Committee has delegated the power and authority
to make such determination. The power and authority to grant Awards to any
Eligible Employee, Eligible Consultant or Eligible Non-Employee Director who is
covered by Section 16(b) of the Exchange Act shall not be delegated by the
Committee.

 

3.3 Contractual Limitations. The Committee shall in exercising its discretion
under the Plan comply with all contractual obligations of the Company in effect
from time to time, whether contained in the Company’s Certificate of
Incorporation, Bylaws or other binding contract.

 

ARTICLE IV

STOCK SUBJECT TO THE PLAN

 

4.1 Number of Shares. The maximum aggregate number of Shares that may be issued
under the Plan pursuant to Awards is 1,993,128 Shares. Upon exercise of an
option (whether granted under this Plan or otherwise), the Shares issued upon
exercise of such option shall no longer be considered to be subject to an
outstanding Award or option for purposes of the immediately preceding sentence.
Notwithstanding anything to the contrary contained herein, no Award granted
hereunder shall become void or otherwise be adversely affected solely because of
a change in the number of Shares of the Company that are issued and outstanding
from time to time, provided that changes to the issued and outstanding Shares
may result in adjustments to outstanding Awards in accordance with the
provisions of this ARTICLE IV. The maximum number of Shares that may be issued
under Incentive Options is 1,993,128 Shares. The Shares may be either authorized
and unissued Shares or previously issued Shares acquired by the Company. The
maximum numbers may be increased from time to time by approval of the Board and
by the stockholders of the Company if, in the opinion of counsel for the
Company, stockholder approval is required. The Company shall at all times during
the term of the Plan and while any Options are outstanding retain as authorized
and unissued Stock at least the number of Shares from time to time required
under the provisions of the Plan, or otherwise assure itself of its ability to
perform its obligations hereunder.

 

-6-

 

 

4.2 Other Shares of Stock. Any Shares that are subject to an Option that expires
or for any reason is terminated unexercised, any Shares that are subject to an
Award (other than an Option) and that are forfeited, and any Shares withheld for
the payment of taxes or received by the Company as payment of the exercise price
of an Option shall automatically become available for use under the Plan.

 

4.3 Adjustments for Stock Split, Stock Dividend, Etc. If the Company shall at
any time increase or decrease the number of its outstanding Shares or change in
any way the rights and privileges of such Shares by means of the payment of a
stock dividend or any other distribution upon such Shares payable in Stock, or
through a stock split, subdivision, consolidation, combination, reclassification
or recapitalization involving the Stock, then in relation to the Stock that is
affected by one or more of the above events, the numbers, exercise price, rights
and privileges of the following shall be increased, decreased or changed in like
manner as if they had been issued and outstanding, fully paid and nonassessable
at the time of such occurrence: (i) the Shares as to which Awards may be granted
under the Plan, (ii) the Shares then included in each outstanding Award granted
hereunder, (iii) the maximum number of Shares available for grant pursuant to
Incentive Options, and (v) the number of Shares subject to a delegation of
authority under Section 3.2 of this Plan.

 

4.4 Other Distributions and Changes in the Stock.

 

(a) If the Company shall at any time distribute with respect to the Stock assets
or securities of persons other than the Company (excluding (i) cash or (ii)
distributions referred to in Section 4.3), or

 

(b) if the Company shall at any time grant to the holders of its Stock rights to
subscribe pro rata for additional shares thereof or for any other securities of
the Company, or

 

(c) if there shall be any other change (except as described in Section 4.3) in
the number or kind of outstanding Shares or of any stock or other securities
into which the Stock shall be changed or for which it shall have been exchanged.

 

If the Committee shall in its discretion determine that the event described in
subsection (a), (b) or (c) above equitably requires an adjustment in the number
or kind of Shares subject to an Option or other Award, an adjustment in the
Option Price or the taking of any other action by the Committee, including
without limitation, the setting aside of any property for delivery to the
Participant upon the exercise of an Option or the full vesting of an Award, then
such adjustments shall be made, or other action shall be taken, by the Committee
and shall be effective for all purposes of the Plan and on each outstanding
Option or Award that involves the particular type of stock for which a change
was effected. Notwithstanding the foregoing provisions of this Section 4.4,
pursuant to Section 8.3 below, a Participant holding Stock received as a
Restricted Stock Award shall have the right to receive all amounts, including
cash and property of any kind, distributed with respect to the Stock after such
Restricted Stock Award was granted upon the Participant’s becoming a holder of
record of the Stock.

 

-7-

 

 

4.5 General Adjustment Rules. No adjustment or substitution provided for in this
ARTICLE IV shall require the Company to sell a fractional Share under any
Option, or otherwise issue a fractional Share, and the total substitution or
adjustment with respect to each Option and other Award shall be limited by
deleting any fractional Share. In the case of any such substitution or
adjustment, the aggregate Option Price for the total number of Shares then
subject to an Option shall remain unchanged but the Option Price per Share under
each such Option shall be equitably adjusted by the Committee to reflect the
greater or lesser number of Shares or other securities into which the Stock
subject to the Option may have been changed, and appropriate adjustments shall
be made to other Awards to reflect any such substitution or adjustment.

 

4.6 Determination by the Committee, Etc. Adjustments under this ARTICLE IV shall
be made by the Committee, whose determinations with regard thereto shall be
final and binding upon all parties thereto.

 

ARTICLE V

CORPORATE REORGANIZATION; CHANGE IN CONTROL

 

5.1 Default Provisions. Unless explicitly provided otherwise in an Award
Agreement and subject to Section 5.3 below:

 

(a) The Shares subject to each Option outstanding under the Plan at the time of
a Change in Control shall automatically vest in full so that each such Option
shall, immediately prior to the Change in Control, become exercisable for all of
the Shares at the time subject to that Option and may be exercised for any or
all of those Shares as fully-vested Shares of Stock. However, the Shares subject
to an outstanding Option shall not vest in full on such an accelerated basis if
and to the extent: (i) such Option is assumed by the successor corporation or
other successor entity (or a parent thereof) (the “Successor”) or otherwise
continued in full force and effect pursuant to the terms of the Change in
Control transaction and any repurchase rights of the Company with respect to the
unvested Shares subject to such Option are concurrently assigned to such
Successor or otherwise continued in effect, or (ii) such Option is to be
replaced with a cash incentive program of the Company or any Successor which
preserves the spread between the Option Price and the Fair Market Value of the
unvested Shares subject to such Option at the time of the Change in Control and
provides for subsequent payout of that spread in accordance with the vesting
schedule applicable to those unvested Shares, or (iii) the acceleration of such
Option is subject to other limitations imposed by the Committee at the time of
the Option grant.

 

(b) All outstanding Repurchase Rights with respect to unvested Shares purchased
pursuant to any Option shall also automatically terminate, and the Shares
subject to those terminated rights shall immediately vest in full, immediately
prior to the Change in Control, except to the extent: (i) any of the Repurchase
Rights are assigned to the Successor or otherwise continued in full force and
effect pursuant to the terms of the Change in Control transaction or (ii) such
accelerated vesting is precluded by other limitations imposed by the Committee
at the time the Repurchase Right is issued.

 

-8-

 

 

(c) All outstanding Forfeiture Restrictions with respect to Restricted Stock
Awards shall also automatically terminate, and the Shares of Stock subject to
those terminated Forfeiture Restrictions shall immediately vest in full,
immediately prior to the Change in Control, except to the extent: (i) the
Forfeiture Restrictions are maintained by the Successor and continued in full
force and effect pursuant to the terms of the Change in Control transaction, or
(ii) such accelerated vesting is precluded by other limitations imposed by the
Committee at the time the Restricted Stock Award is issued.

 

(d) Unless explicitly provided otherwise in an Option Agreement and subject to
Section 5.1 and Section 5.3, upon the consummation of a Change in Control, all
outstanding unvested Options (and to the extent not exercised prior to or in
connection with such Change in Control, all outstanding vested Options) that are
not assumed by the Successor or otherwise continued in effect pursuant to the
terms of the Change in Control transaction shall automatically be forfeited and
cease to be outstanding.

 

5.2 Assumption or Substitution of Options. To the extent any Option is assumed
in connection with a Change in Control or otherwise continued in effect, such
Option shall be appropriately adjusted, immediately after such Change in
Control, to apply to the number and class of securities which would have been
issuable to the Option Holder in consummation of such Change in Control, had the
Option been exercised immediately prior to such Change in Control. Appropriate
adjustments shall also be made to (i) the number and class of securities
available for issuance under the Option following the consummation of such
Change in Control and (ii) the exercise price payable per Share under each
outstanding Option, provided the aggregate exercise price payable for such
securities shall remain the same. To the extent the actual holders of the
Company’s outstanding Stock receive cash consideration for their Stock in
consummation of the Change in Control, the Successor may, in connection with the
assumption of the outstanding Options under this Plan, substitute one or more
shares of its own common stock with a Fair Market Value equivalent to the cash
consideration paid per Share of Stock in such Change in Control.

 

5.3 Provisions Applicable at the Discretion of the Committee.

 

(a) The Committee shall have the discretion, exercisable either at the time an
Award is granted or issued or at any time while the Award remains outstanding,
to structure the Award so that it shall automatically accelerate and vest in
full or in part upon the occurrence of a Change in Control (and any Forfeiture
Restrictions or Repurchase Rights of the Company with respect to unvested Shares
received pursuant to the Award shall immediately terminate), whether or not the
Award is to be assumed in the Change in Control or the Forfeiture Restrictions
or Repurchase Rights of the Company would otherwise continue in effect pursuant
to the Change in Control.

 

-9-

 

 

(b) The Committee shall also have full power and authority, exercisable either
at the time an Option is granted or at any time while the Option remains
outstanding, to structure such Option so that all or a portion of the Shares
subject to such Option will automatically vest on an accelerated basis should
the Option Holder’s Service terminate by reason of an Involuntary Termination
within a designated period (not to exceed eighteen (18) months) following any
Change in Control in which the Option is assumed or otherwise continued in
effect and the Repurchase Rights applicable to the Shares subject to such Option
do not otherwise terminate. Any Option so accelerated shall remain exercisable
for the fully-vested Shares subject to such Option until the expiration or
sooner termination of the Option Period. In addition, the Committee may provide
that one or more of the Company’s outstanding Repurchase Rights with respect to
Shares held by the Option Holder at the time of such Involuntary Termination
shall immediately terminate on an accelerated basis, and the Shares subject to
those terminated rights shall accordingly vest at that time.

 

(c) The Committee shall also have full power and authority, exercisable either
at the time the Restricted Stock Award is issued or at any time while the
Restricted Stock Award remains outstanding, to provide that all or a portion of
the Forfeiture Restrictions with respect to such Restricted Stock Award shall
automatically terminate on an accelerated basis, and the Shares subject to those
terminated Forfeiture Restrictions shall immediately vest, in the event the
Participant’s Service should terminate by reason of an Involuntary Termination
within a designated period (not to exceed eighteen (18) months) following any
Change in Control in which those Forfeiture Restrictions are assigned to the
Successor or otherwise continued in full force and effect.

 

(d) The Committee shall also have full power and authority, exercisable at the
time an Option is granted or at any time while an Option remains outstanding, to
provide that the Option shall be deemed automatically exercised on a net basis
immediately prior to a Change in Control if (i) the Option Price is less than
the then-current Fair Market Value per Share, and (ii) the Shares subject to the
Option are vested (including vesting by reason of the Change in Control). Upon
such net exercise, the Option Holder shall be entitled to a number of Shares
computed using the following formula:

 

  X = Y (A—B)       A          

 

  Where: X = the number of Shares to be issued to the Option Holder;

 



  Y = the number of Shares purchasable under the Option immediately prior to the
Change in Control;       A = the then-current Fair Market Value of one Share of
Stock; and       B = the per-Share Option Price of the Option.



 



In no event shall the Committee be required to issue any fractional Shares.

 

(e) The Committee shall also have full power and authority, exercisable at the
time an Option is granted or at any time while an Option remains outstanding, to
provide that the Option, if outstanding immediately prior to a Change in Control
and then having an Option Price less than the current Fair Market Value per
Share, shall be automatically cancelled at such time in exchange for a cash
payment equal to the product of (i) the number of vested Shares then subject to
the Option (including Shares that become vested as a result of the Change in
Control) multiplied by (ii) the excess of the (x) Fair Market Value of a Share
on the date of the Change in Control over (y) the Option Price.

 

-10-

 

 

(f) Notwithstanding any other provision in this ARTICLE V, the Committee shall
have full power and authority, exercisable at the time an Award is granted or at
any time while the Award remains outstanding, to provide for or take any other
Change in Control related action with respect to an Award as the Committee deems
appropriate. The Committee need not take the same action with respect to all
outstanding Awards or to all outstanding Awards of the same type.

 

5.4 Company Actions. The grant of Awards under the Plan shall in no way affect
the right of the Company or any Affiliate to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

 

ARTICLE VI

PARTICIPATION

 

Participants in the Plan shall be those (i) Eligible Employees who, in the
judgment of the Committee, are performing, or during the term of their incentive
arrangement will perform, vital services in the management, operation and
development of the Company and its Affiliates, and significantly contribute, or
are expected to significantly contribute, to the achievement of long-term
economic objectives; (ii) Eligible Consultants selected from those non-employee
consultants and advisors to the Company and its Affiliates who have performed or
are performing services important to the operation and growth of the Company and
its Affiliates; and (iii) Eligible Non-Employee Directors selected by the Board.
Participants may be granted from time to time one or more Awards; provided,
however, that the grant of each such Award shall be separately approved by the
Committee and receipt of one such Award shall not result in automatic receipt of
any other Award. Upon determination by the Committee that an Award is to be
granted to a Participant, written notice shall be given to such person,
specifying the terms, conditions, rights and duties related thereto. Each
Participant shall, if required by the Committee, enter into an agreement with
the Company, in such form as the Committee shall determine and which is
consistent with the provisions of the Plan, specifying such terms, conditions,
rights and duties. Awards shall be deemed to be granted as of the date specified
in the grant resolution of the Committee, which date shall be the date of any
related agreement with the Participant. In the event of any inconsistency
between the provisions of the Plan and any such agreement entered into
hereunder, the provisions of the Plan shall govern.

 

ARTICLE VII

OPTIONS

 

7.1 Grant of Options. Coincident with or following designation for participation
in the Plan, a Participant may be granted one or more Options. The Committee in
its sole discretion shall designate whether an Option is an Incentive Option or
a Non-Qualified Option; provided, however, that only Non-Qualified Options may
be granted to Eligible Consultants and Eligible Non-Employee Directors. The
Committee may grant both an Incentive Option and a Non-Qualified Option to an
Eligible Employee at the same time or at different times. Incentive Options and
Non-Qualified Options, whether granted at the same time or at different times,
shall be deemed to have been awarded in separate grants and shall be clearly
identified, and in no event shall the exercise of one Option affect the right to
exercise any other Option or affect the number of Shares for which any other
Option may be exercised. An Option shall be considered as having been granted on
the date specified in the grant resolution of the Committee.

 

-11-

 

 

7.2 Stock Option Agreements. Each Option granted under the Plan shall be
evidenced by a written stock option agreement (an “Option Agreement’). An Option
Agreement shall be issued by the Company in the name of the Participant to whom
the Option is granted (the “Option Holder”) and in such form as may be approved
by the Committee. The Option Agreement shall incorporate and conform to the
conditions set forth in this Section 7.2 as well as such other terms and
conditions that are not inconsistent as the Committee may consider appropriate
in each case.

 

(a) Number of Shares. Each Option Agreement shall state that it covers a
specified number of Shares, as determined by the Committee.

 

(b) Price. The price at which each Share covered by an Option may be purchased
(the “Option Price”) shall be determined in each case by the Committee and set
forth in the Option Agreement, but in no event shall the price be less than 100
percent of the Fair Market Value of one Share of Stock on the date the Option is
granted.

 

(c) Duration of Options; Vesting. Each Option Agreement shall state the Option
Period applicable to the Option, which must end, in all cases, not more than ten
years from the date the Option is granted. Each Option Holder shall become
vested in the Shares underlying the Option in such installments and over such
period or periods of time, if any, or upon such events, as are determined by the
Committee in its discretion and set forth in the Option Agreement.

 

The Option shall generally become exercisable, in whole or in part, at the same
time or times as the Shares underlying the Option vest; provided, however, that
the Committee may grant Options that are immediately exercisable in whole or in
part. Any unvested Shares received by the Option Holder upon early exercise of
the Option in accordance with the preceding sentence shall be subject to the
Company’s right of repurchase, as follows.

 

Should the Option Holder cease Service while holding unvested Shares, the
Company shall have such right to repurchase any or all of those unvested Shares
at a price per share equal to the Option Price (the “Repurchase Rights”). The
Company shall be entitled to exercise its right to repurchase such unvested
Shares by written notice to the Option Holder sent within ninety (90) days after
the time of Option Holder’s cessation of Service, or (if later) during the
ninety (90)-day period following the execution date of any written stock
purchase agreement executed by the Company and the Option Holder. The notice
shall indicate the number of unvested Shares to be repurchased, the repurchase
price to be paid per share (which shall be a price per share equal to the Option
Price) and the date on which the repurchase is to be effected, such date to be
not more than thirty (30) days after the date of such notice.

 

-12-

 

 

(d) Termination of Services, Death, Disability, Etc. The Committee may specify
the period, if any, during which an Option may be exercised following
termination of the Option Holder’s Service. The effect of this subsection 7.2(d)
shall be limited to determining the consequences of a termination and nothing in
this subsection 7.2(d) shall restrict or otherwise interfere with the Company’s
discretion with respect to the termination of any individual’s Service. If the
Committee does not otherwise specify, the following shall apply:

 

(i) If the Service of the Option Holder is terminated within the Option Period
for Misconduct, the Option shall thereafter be void for all purposes.

 

(ii) Only in the case of an Incentive Option, if the Option Holder becomes
Disabled while still in Service of the Company or an Affiliate, the Option may
be exercised by the Option Holder within one year following the Option Holder’s
termination of Service on account of Disability (provided that such exercise
must occur within the Option Period), but not thereafter. In any such case, the
Option may be exercised only as to the Shares that had become vested on or
before the date of the Option Holder’s termination of Service because of
Disability.

 

(iii) Only in the case of an Incentive Option, if the Option Holder dies during
the Option Period while still in Service of the Company or an Affiliate or
within the one year period referred to in (ii) above or the three-month period
referred to in (iv) below, the Option may be exercised by those entitled to do
so under the Option Holder’s will or by the laws of descent and distribution
within one year following the Option Holder’s death (provided that such exercise
must occur within the Option Period), but not thereafter. In any such case, the
Option may be exercised only as to the Shares that had become vested on or
before the date of the Option Holder’s death.

 

(iv) Only in the case of an Incentive Option, if the Service of the Option
Holder is terminated within the Option Period for any reason other than
Misconduct, Disability, or death, the Option may be exercised by the Option
Holder within three (3) months following the date of such termination (provided
that such exercise must occur within the Option Period), but not thereafter. In
any such case, the Option may be exercised only as to the Shares that had become
vested on or before the date of termination of Service.

 

(e) No Service Right. Nothing in this paragraph shall limit or impair the right
of the Company or any Affiliate to terminate the employment of any employee or
to terminate the consulting or advisory services of any consultant or advisor.

 

(f) Exercise, Payments, Etc.

 

(i) Manner of Exercise. The method for exercising each Option granted hereunder
shall be by delivery to the Company of written notice on any business day
specifying the number of Shares with respect to which such Option is exercised.
The purchase of such Shares shall take place at the principal offices of the
Company within thirty (30) days following delivery of such notice, at which time
the Option Price of the Shares shall be paid in full by any of the methods set
forth below or a combination thereof. The Option shall be exercised when the
Option Price for the number of Shares as to which the Option is exercised is
paid to the Company in full. A properly executed certificate or certificates
representing the Shares shall be delivered to or at the direction of the Option
Holder upon payment therefor. If Options on less than all Shares evidenced by an
Option Agreement are exercised, the Company shall deliver a new Option Agreement
evidencing the Option on the remaining Shares upon delivery of the Option
Agreement for the Option being exercised.

 

-13-

 

 

 

(ii) The exercise price shall be paid by any of the following methods or any
combination of the following methods at the election of the Option Holder, or by
any other method approved by the Committee:

 

(A) in cash;

 

(B) by certified check, cashier’s check or other check acceptable to the
Company, payable to the order of the Company;

 

(C) if expressly permitted by a resolution of the Committee applicable to the
Option at the time of exercise (whether such resolution is applicable solely to
the Option being exercised or is generally applicable to some or all Options
outstanding under the Plan), by delivery to the Company of certificates
representing the number of Shares then owned by the Option Holder, the Fair
Market Value of which equals the purchase price of the Shares purchased pursuant
to the Option, properly endorsed for transfer to the Company; provided however,
that no Option may be exercised by delivery to the Company of certificates
representing Shares, unless such Shares have been held by the Option Holder for
more than six (6) months (or such other period of time as the Committee
determines is necessary to avoid adverse financial accounting treatment); for
purposes of this Plan, the Fair Market Value of any Shares delivered in payment
of the purchase price upon exercise of the Option shall be the Fair Market Value
as of the exercise date, and the exercise date shall be the day of delivery of
the certificates for the Shares used as payment of the Option Price.

 

(D) if expressly permitted by a resolution of the Committee applicable to the
Option at the time of exercise (whether such resolution is applicable solely to
the Option or is generally applicable to some or all Options outstanding under
the Plan), to the extent such Option Price is in excess of the par value of the
Shares, by delivering a full-recourse promissory note bearing interest at a
market rate and secured by the Option Shares, and the payment schedule in effect
for any such promissory note shall be established by the Committee in its sole
discretion;

 

(E) [Reserved].

 

(F) should the Stock be registered under Section 12(g) of the Exchange Act at
the time the Option is exercised, then the Exercise Price may also be paid to
the extent the Option is exercised for vested Option Shares, through a special
sale and remittance procedure pursuant to which Option Holder (or any other
person or persons exercising the Option) shall concurrently provide irrevocable
written instructions (a) to a Company-designated brokerage firm to effect the
immediate sale of the purchased Option Shares and remit to the Company, out of
the sale proceeds available on the settlement date, sufficient funds to cover
the aggregate Exercise Price payable for the purchased Option Shares plus all
applicable Federal, state and local income and employment taxes required to be
withheld by the Company by reason of such exercise and (b) to the Company to
deliver the certificates for the purchased Option Shares directly to such
brokerage firm in order to complete the sale.

 

-14-

 

 

(g) Date of Grant. An Option shall be considered as having been granted on the
date specified in the grant resolution of the Committee.

 

(h) Withholding.

 

(i) Non-Qualified Options. Upon exercise of an Option, the Option Holder shall
make appropriate arrangements with the Company to provide for the amount of
additional withholding required by Sections 3102 and 3402 of the Code and
applicable state income tax laws, including payment of such taxes through
delivery of Shares of Stock or by withholding Shares to be issued under the
Option, as provided in ARTICLE XIII.

 

(ii) Incentive Options. If an Option Holder makes a disposition (as defined in
Section 424(c) of the Code) of any Shares acquired pursuant to the exercise of
an Incentive Option prior to the expiration of two years from the date on which
the Incentive Option was granted or prior to the expiration of one year from the
date on which the Option was exercised, the Option Holder shall send written
notice to the Company at the Company’s principal place of business of the date
of such disposition, the number of Shares disposed of, the amount of proceeds
received from such disposition and any other information relating to such
disposition as the Company may reasonably request. The Option Holder shall, in
the event of such a disposition, make appropriate arrangements with the Company
to provide for the amount of additional withholding, if any, required by
Sections 3102 and 3402 of the Code and applicable state income tax laws.

 

(iii) Lock-Up Period. Unless otherwise provided in an Award Agreement, if
requested by the Company or the representative of the underwriters of Stock (or
other securities) of the Company, the Participant shall not, without the prior
written consent of the underwriter(s) of Stock (or other securities of the
Company) and the Company, sell, transfer, make any short sale of, grant any
option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect as a sale, any Stock (or other securities) of the
Company held by the Participant (other than those included in the registration)
during (i) the 180-day period following the effective date of the first firm
commitment underwritten public offering of the Stock registered under the
Securities Act (or such longer period, not to exceed 18 days after the
expiration of the 180-day period, as the underwriters or the Company or
Affiliate shall request in order to facilitate compliance with FINRA Rule 2711
or NYSE Member Rule 472 or any successor or similar rule or regulation), and
(ii) the 90-day period following the effective date of a registration statement
of the Company filed under the Securities Act (or such longer period, not to
exceed 18 days after the expiration of the 90-day period, as the underwriters or
the Company shall request in order to facilitate compliance with FINRA Rule 2711
or NYSE Member Rule 472 or any successor or similar rule or regulation). The
obligations described in this paragraph shall not apply to a registration
relating solely to employee benefit plans on SEC Form S-1 or Form S-8 or similar
forms that may be promulgated in the future by the SEC, or a registration
relating solely to a transaction on SEC Form S-4 or similar forms that may be
promulgated in the future. If requested by the Company or the representative of
the underwriters of Stock (or other securities) of the Company, the Participant
will enter into an agreement regarding his, her or its compliance with this
requirement that will survive the term of the Award Agreement.

 

-15-

 

 

7.3 Restrictions on Incentive Options.

 

(a) $100,000 Per Year Limitation. The aggregate Fair Market Value of the Shares
with respect to which Incentive Options are exercisable for the first time by an
Option Holder in any calendar year, under the Plan or otherwise, shall not
exceed $100,000 (or such higher amount as may at the time of grant be applicable
under Section 422(d) (or any successor provision) of the Code). For this
purpose, the Fair Market Value of the Shares shall be determined as of the date
of grant of the Option and Incentive Options shall be taken into account in the
order granted. The portion of any Incentive Option accelerated in connection
with a Change in Control shall remain exercisable as an Incentive Option only to
the extent the above limitation is not exceeded. To the extent such dollar
limitation is exceeded, the accelerated portion of such Incentive Option shall
thereafter be exercisable as a Non-Qualified Option.

 

(b) Ten Percent Stockholders. Incentive Options granted to an Option Holder who
is the holder of record of 10% or more of the outstanding stock of the Company
shall have an Option Price equal to 110% of the Fair Market Value of the Shares
on the date of grant of the Option and the Option Period for any such Option
shall not exceed five years.

 

7.4 Transferability.

 

(a) General Rule: No Lifetime Transfers. An Option shall not be transferable by
the Option Holder except (i) by will or pursuant to the laws of descent and
distribution or (ii) or to the Option Holder’s former spouse, to the extent such
assignment is of a Non-Qualified Option and is pursuant to a Domestic Relations
Order. Except as otherwise provided by the terms of a Domestic Relations Order,
an Option shall be exercisable during the Option Holder’s lifetime only by him
or her, or in the event of Disability or incapacity, by his or her guardian or
legal representative. The Option Holder’s guardian or legal representative shall
have all of the rights of the Option Holder under this Plan.

 

(b) No Assignment. No right or interest of any Option Holder in an Option
granted pursuant to the Plan shall be assignable or transferable during the
lifetime of the Option Holder, either voluntarily or involuntarily, or be
subjected to any lien, directly or indirectly, by operation of law, or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy, except as set forth above. In the event the Option is assigned or
transferred in any manner contrary to terms of this Plan, then all Options
transferred or assigned shall immediately terminate.

 

7.5 Stockholder Privileges. No Option Holder shall have any rights as a
stockholder with respect to any Shares covered by an Option until the Option
Holder becomes the holder of record of such Shares, and no adjustments shall be
made for dividends or other distributions or other rights as to which there is a
record date preceding the date such Option Holder becomes the holder of record
of such Shares, except as provided in ARTICLE IV.

 

-16-

 

 

ARTICLE VIII

RESTRICTED STOCK AWARDS

 

8.1 Grant of Restricted Stock Awards. Coincident with or following designation
for participation in the Plan, the Committee may grant a Participant one or more
Restricted Stock Awards consisting of Shares of Stock. The number of Shares
granted as a Restricted Stock Award shall be determined by the Committee. Each
Restricted Stock Award granted under the Plan shall be evidenced by a written
restricted stock agreement (a “Restricted Stock Agreement”). The Restricted
Stock Agreement shall incorporate and conform to the conditions set forth in
this ARTICLE VIII as well as such other terms and conditions that are not
inconsistent as the Committee may consider appropriate in each case.

 

8.2 Restrictions. A Participant’s right to retain a Restricted Stock Award
granted to him or her under Section 8.1 shall be subject to such restrictions,
including but not limited to his or her continuous Service for the Company or an
Affiliate for a restriction period specified by the Committee or the attainment
of specified performance goals and objectives, as may be established by the
Committee with respect to such Award (such restrictions as established by the
Committee shall be known as the “Forfeiture Restrictions”). The Committee may in
its sole discretion provide for different Forfeiture Restrictions or no
Forfeiture Restrictions with respect to different Participants, to different
Restricted Stock Awards or to separate, designated portions of the Shares
constituting a Restricted Stock Award. The Committee may in its sole discretion
provide for the earlier lapse of any Forfeiture Restrictions in the event of a
Change in Control in accordance with Article V of this Plan. Unless explicitly
provided for otherwise in an Award Agreement, if a Participant’s Service
terminates for any reason, any Shares as to which the Forfeiture Restrictions
have not been satisfied (or waived or accelerated as provided herein) shall be
forfeited, and all Shares related thereto shall be immediately returned to the
Company.

 

8.3 Privileges of a Stockholder, Transferability. A Participant shall have all
voting, dividend, liquidation and other rights with respect to Stock in
accordance with its terms received by him or her as a Restricted Stock Award
under this ARTICLE VIII upon his or her becoming the holder of record of such
Stock; provided, however, that the Participant’s right to sell, encumber, or
otherwise transfer such Stock shall be subject to the limitations of Sections
10.2 and 12.1 and ARTICLE XI.

 

8.4 Enforcement of Restrictions. The Committee shall cause a legend to be placed
on the Stock certificates issued pursuant to each Restricted Stock Award
referring to the restrictions provided by Sections 8.2 and 8.3 and, in addition,
may in its sole discretion require one or more of the following methods of
enforcing the restrictions referred to in Sections 8.2 and 8.3:

 

(a) Requiring the Participant to keep the Stock certificates, duly endorsed, in
the custody of the Company while the restrictions remain in effect; or

 

(b) Requiring that the Stock certificates, duly endorsed, be held in the custody
of a third party while the restrictions remain in effect.

 

-17-

 

 

ARTICLE IX

OTHER GRANTS

 

From time to time during the duration of this Plan, the Board may, in its sole
discretion, adopt one or more incentive compensation arrangements for
Participants pursuant to which the Participants may acquire Shares, whether by
purchase, outright grant, or otherwise. Any arrangement shall be subject to the
general provisions of this Plan and all Shares issued pursuant to such
arrangements shall be issued under this Plan.

 

ARTICLE X

RIGHTS OF PARTICIPANTS

 

10.1 Employment or Service. Nothing contained in the Plan or in any Option, or
other Award granted under the Plan shall confer upon any Participant any right
with respect to the continuation of employment by, or consulting relationship
with, or Service with the Company or any Affiliate, or interfere in any way with
the right of the Company or any Affiliate, subject to the terms of any separate
employment agreement or other contract to the contrary, at any time to terminate
such employment, consulting relationship or Service or to increase or decrease
the compensation of the Participant from the rate in existence at the time of
the grant of an Award. Whether an authorized leave of absence, or absence in
military or government service, shall constitute a termination of Service shall
be determined by the Committee at that time.

 

10.2 Nontransferability of Awards. Except as provided otherwise at the time of
grant or thereafter, or except as otherwise provided in a Domestic Relations
Order, no right or interest of any Participant in a Restricted Stock Award
(prior to the completion of the restriction period applicable thereto), or other
Award (excluding Options) granted pursuant to the Plan, shall be assignable or
transferable during the lifetime of the Participant, either voluntarily or
involuntarily, or subjected to any lien, directly or indirectly, by operation of
law, or otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy. In the event of a Participant’s death, a Participant’s rights and
interests in Options, Restricted Stock Awards, and other Awards, shall, to the
extent provided in ARTICLE VII, ARTICLE VIII, and ARTICLE IX be transferable by
will or the laws of descent and distribution, and payment of any amounts due
under the Plan shall be made to, and exercise of any Options may be made by, the
Participant’s legal representatives, heirs or legatees. However, a Participant’s
rights and interests in Restricted Stock Awards and other Awards shall be
transferable to a former spouse pursuant to a Domestic Relations Order. If in
the opinion of the Committee a person entitled to payments or to exercise rights
with respect to the Plan is disabled from caring for his affairs because of
mental condition, physical condition or age, payment due such person may be made
to, and such rights shall be exercised by, such person’s guardian, conservator
or other legal personal representative upon furnishing the Committee with
evidence satisfactory to the Committee of such status.

 

10.3 No Plan Funding. Obligations to Participants under the Plan will not be
funded, trusted, insured or secured in any manner. The Participants under the
Plan shall have no security interest in any assets of the Company or any
Affiliate, and shall be only general creditors of the Company.

 

-18-

 

 

ARTICLE XI

GENERAL RESTRICTIONS

 

11.1 Investment Representations. The Company may require any person to whom an
Option, Restricted Stock Award, or other Award, is granted, as a condition of
exercising such Option, receiving such Restricted Stock Award, or such other
Award to give written assurances in substance and form satisfactory to the
Company and its counsel to the effect that such person is acquiring the Stock
for his own account for investment and not with any present intention of selling
or otherwise distributing the same, and to such other effects as the Company or
its counsel deems necessary or appropriate in order to comply with Federal and
applicable state securities laws. Legends evidencing such restrictions may be
placed on the Stock certificates.

 

11.2 Compliance with Securities Laws. Each Option, Restricted Stock Award grant,
or other Award shall be subject to the requirement that, if at any time counsel
to the Company shall determine that the listing, registration or qualification
of the shares subject to such Option, Restricted Stock Award, or other Award
grant upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental or regulatory body, is necessary as a
condition of, or in connection with, the issuance or purchase of shares
thereunder, such Option, Restricted Stock Award or other Award may not be
accepted or exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained on
conditions acceptable to the Committee. Nothing herein shall be deemed to
require the Company to apply for or to obtain such listing, registration or
qualification.

 

11.3 Changes in Accounting or Tax Rules. Except as provided otherwise at the
time an Award is granted, notwithstanding any other provision of the Plan to the
contrary, if, during the term of the Plan, any changes in the financial or tax
accounting rules applicable to Options, Restricted Stock Awards, or other Awards
shall occur which, in the sole judgment of the Committee, may have a material
adverse effect on the reported earnings, assets or liabilities of the Company,
the Committee shall have the right and power to modify as necessary, any then
outstanding and unexercised Options, outstanding Restricted Stock Awards and
other outstanding Awards as to which the applicable services or other
restrictions have not been satisfied.

 

11.4 Stockholder Agreements. If the Company has one or more stockholder
agreements in effect at the time of grant or exercise of an Award under the
Plan, then the Committee shall, if the Company is contractually obligated to,
and may, in its discretion, condition the grant or exercise (as applicable) of
any such Award upon execution by the Participant of such stockholder
agreement(s), such that the Participant shall become a party to such stockholder
agreements(s) concurrently with such grant or exercise (as applicable) of any
such Award.

 

ARTICLE XII

PLAN AMENDMENT, MODIFICATION AND TERMINATION

 

The Board may at any time or from time to time, with or without prior notice,
amend, modify, suspend or terminate the Plan provided, however, that no
amendment or modification may become effective without approval of the amendment
or modification by the stockholders if stockholder approval is required to
enable the Plan to satisfy any applicable statutory or regulatory requirements,
or if the Company, on the advice of counsel, determines that stockholder
approval is otherwise necessary or desirable. No amendment, modification or
termination of the Plan shall in any manner adversely affect any Options,
Restricted Stock Awards, or other Award theretofore granted under the Plan,
without the consent of the Participant holding such Options, Restricted Stock
Awards, or other Awards. Notwithstanding the foregoing or anything to the
contrary in this Plan, the Board may amend or modify the terms of the Plan or an
Award Agreement, retroactively or prospectively, as permitted under Section 11.3
(Changes in Accounting or Tax Rules) or Section 14.3 (Section 409A) hereof with
or without the consent of the Participant.

 

-19-

 

 

ARTICLE XIII

WITHHOLDING

 

13.1 Withholding Requirement. The Company or any Affiliate, as the case may be,
shall have the right to deduct from payments of any kind otherwise due to a
Participant, or to condition the Company’s obligations to deliver Shares upon
the exercise of any Option, the vesting of any Restricted Stock Award or lapse
of Forfeiture Restrictions or Repurchase Rights, or the grant of Stock upon the
payment by the Participant of, any federal, state, local or foreign taxes of any
kind required by law with respect to the grant or issuance of, or the vesting of
or other lapse of restrictions applicable to, the applicable Award or the Shares
subject to, or issuable upon exercise of, such Award. At the time of such grant,
issuance, vesting or lapse, the Participant shall pay to the Company or
Affiliate, as the case may be, any amount that the Company or Affiliate may
reasonably determine to be necessary to satisfy such withholding obligation.

 

13.2 Withholding With Stock. At the time the Committee grants an Option,
Restricted Stock Award, other Award, or Stock or at any time thereafter, it may,
in its sole discretion, grant the Participant an election to pay all such
amounts of tax withholding, or any part thereof, by electing (a) to have the
Company withhold from shares otherwise issuable to the Participant, shares of
Stock having a value equal to the amount required to be withheld or such lesser
amount as may be elected by the Participant; provided however, that the amount
of Stock so withheld shall not exceed the minimum amount required to be withheld
under the method of withholding that results in the smallest amount of
withholding, or (b) to transfer to the Company a number of shares of Stock that
were acquired by the Participant more than six months prior to the transfer to
the Company and that have a value equal to the amount required to be withheld or
such lesser amount as may be elected by the Participant. All elections shall be
subject to the approval or disapproval of the Committee. The value of shares of
Stock to be withheld shall be based on the Fair Market Value of the Stock on the
date that the amount of tax to be withheld is to be determined (the “Tax Date”).
Any such elections by Participants to have shares of Stock withheld for this
purpose will be subject to the following restrictions:

 

(a) All elections must be made prior to the Tax Date.

 

(b) All elections shall be irrevocable.

 

(c) If the Participant is an officer or director of the Company within the
meaning of Section 16 of the Exchange Act (“Section 16”), the Participant must
satisfy the requirements of such Section 16 and any applicable Rules thereunder
with respect to the use of Stock to satisfy such tax withholding obligation.

 

-20-

 

 

ARTICLE XIV

REQUIREMENTS OF LAW

 

14.1 Requirements of Law. The issuance of Stock and the payment of cash pursuant
to the Plan shall be subject to all applicable laws, rules and regulations.

 

14.2 Federal Securities Law Requirements. If a Participant is an officer or
director of the Company within the meaning of Section 16 of the Exchange Act,
Awards granted hereunder shall be subject to all conditions required under Rule
16b-3, or any successor rule promulgated under the Exchange Act, to qualify the
Award for any exception from the provisions of Section 16(b) of the Exchange Act
available under that Rule. Such conditions shall be set forth in the agreement
with the Participant which describes the Award or other document evidencing or
accompanying the Award.

 

14.3 Section 409A. Notwithstanding anything in this Plan to the contrary, the
Plan and Awards made under the Plan are intended to comply with the requirements
imposed by Section 409A of the Code. If any Plan provision or Award would result
in the imposition of an additional tax under Section 409A of the Code, the
Company and the Participant intend that the Plan provision or Award will be
reformed to avoid imposition, to the extent possible, of the applicable tax and
no action taken to comply with Section 409A of the Code shall be deemed to
adversely affect the Participant’s rights to an Award. The Participant further
agrees that the Committee, in the exercise of its sole discretion and without
the consent of the Participant, may amend or modify an Award in any manner and
delay the payment of any amounts payable pursuant to an Award to the minimum
extent necessary to meet the requirements of Section 409A of the Code as the
Committee deems appropriate or desirable.

 

14.4 Governing Law. The Plan and all agreements hereunder shall be construed in
accordance with and governed by the laws of the State of Delaware excluding its
conflict of laws rules.

 

ARTICLE XV

DURATION OF THE PLAN

 

Unless sooner terminated by the Board, the Plan shall terminate at the close of
business on the day immediately following the tenth anniversary of the Effective
Date and no Option, Restricted Stock Award, other Award or Stock shall be
granted, or offer to sell Stock made, after such termination. Options,
Restricted Stock Awards, and other Awards outstanding at the time of the Plan
termination may continue to vest, be exercised, or otherwise become free of
restrictions, or be paid, in accordance with their terms.

 

-21-

 